The opinion of the Court was prepared by
Weston C. J.
The statute of 1-824, 'c. 272, allowing three days grace on promissory notes, inland bills of exchange, drafts or *139orders for tho payment of money only, when the same shall be discounted at any bank, or left thereiu for collection, does not, in our judgment, apply to such paper, unless the same shall have been so discounted or left for collection, before it arrives at maturity by its terms. If it were otherwise, the effect of laches, for three days, on the part of the holder of negotiable paper, might always be obviated, by leaving it in a bank for collection, on the last day of grace; thus producing vagueness and uncertainty, as to the limits of conditional liabilities, where the rules of law require precision and certainty. The time of payment on paper, which has once arrived at maturity, cannot be extended by this expedient.
This order or draft, being due on the first day of May, should have been presented for payment on that day. This not having been done, the general rule of law is, that tho indorser is discharged. Groton v. Dallheim, 6 Greenl. 476.
It is, however, insisted, that in this case, such demand and presentment are excused. And it is assumed in argument for the plaintiff, that the indorsement made by the defendant, was not in the ordinary course of business, but that he lent his name merely to give credit to the paper. It is thence deduced, that demand and notice are excused, upon the authority of the case of De Bert v. Atkinson, 1 H. Black. 336. In the first place, the case does not find, that the defendant was an indorser, for the accommodation of the drawer, or that he did not receive and pass the paper, in the ordinary course of business. Secondly, the case of De Bert v. Atkinson would not be held to be law at the present day. The indorser is always entitled to notice, whether he becomes such for value, or lends his name for the accommodation of another party. Bayley on Bills, 5 Ed. 307, note 160; Smith v. Becket, 13 East, 187; Brown v. Maffey, 15 East, 216; Leach v. Hewitt, 4 Taunton, 731; Groton v. Dallheim, before cited; Holland v. Turner, 10 Conn. R. 308. In that case, the Court say, that De Bert v. Atkinson has been questioned and repeatedly overruled, both in Great Britain and in this country.
In tho opinion of the Court, the plaintiff is not entitled to judgment, upon the facts agreed.

Plaintiff nonsuit.